DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
Examiner initiated an interview on October 4, 2022 with a voice mail and follow-up voice mail on October 12, 2022 to get the application in condition for allowance; specifically concerning 112(f) interpretation/112(b) rejection. Examiner reviewed pp. 9-18 of September 9, 2022 Remarks where; Applicant highlights claim 12: “An apparatus for cyber threat defense system, comprising: one or more input ports to connect to one or more connectors...a SaaS module configured to collect, from the one or more connectors...” and other recited modules noted on p. 11 of Final Rejection 06/09/2022.  While Examiner appreciates Applicant’s citing to paragraphs 0173-0174 of the file (specification) application; these paragraphs 0173-0174 do not provide a structure/hardware. Also, paragraphs 36-43, 56, 141-144, and 149 describe connectors; yet connectors are not a known structure. Examiner left a voice mail indicating that amending/clarifying is necessary and recommended to explicitly include of "a computer, a hardware circuit, circuitry, a processor, a memory, or a server” ; merely amending after the preamble of claim 12 with hardware will resolve. More importantly, the apparatus with the various “...module(s)...configured to...”  of independent claim 12 needs to be further defined as these are non-structural terms, meeting the 3 prong analysis included. Applicant was not able to return the call within the time affecting the ceiling time on Examiner’s docket, as such Examiner is processing this RCE.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2022 was filed after the mailing date of the Final Rejection on 06/09/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 09/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/278,982; 17/323,853; 10,268,821; 17/187,169; and 17/323,860  have been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Amendments
Claim 15 has been canceled. Claims 1 and 11-12 have been amended. The following claims 1-14 and 16-20 have been examined and are pending.
Response to Arguments
Applicant's response, see page 19, filed 09/09/2022, regarding the 103 rejections of Claims 1-14 and 16-20 have been fully considered and are persuasive. Applicant incorporated allowable subject matter. 
Acknowledgement to applicant's amendment to claims 12-14 and 16-20  have been noted. The claim has been reviewed, entered and found obviating to previously raised interpretation under 35 USC 112 6th. Interpretation under 35 USC 112 6th to claims 12-14 and 16-20 is hereby withdrawn.
Acknowledgement to Applicant's response to claims 12-14 and 16-20 have been noted. Applicant cites para 0173 of the specification: “...the present design can be carried out on a single computing system and/or on a distributed system in which different portions of the present design are carried out on different parts of the distributed computing system.” However, Examiner also reviewed specification paras 29, 55, 78, 81, 112, 131-133, 162, and 167-169 which discusses various hardware (i.e. processor or computer and memory) where instructions can be executed yet the independent claim 12 does not present as such. The claim has been reviewed and is not persuasive under 35 USC 112 2nd. Rejection under 35 USC 112 2nd to claims 12-14 and 16-20 is hereby maintained.
Acknowledgement of Applicant's response to obviousness-type double patenting and is further noted as set forth in the Final Office Action mailed 06/09/2022. Applicant submitted and terminal disclaimers for 16/278,982; 17/323,853; 10,268,821; 17/187,169; and 17/323,860 have been approved. Examiner withdraws the Double Patenting rejection.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “...a SaaS module...a third-party operator platform... a probe module... a coordinator module... a comparison module... a cyber threat module... an autonomous response module...” in claims 12-14 and 16-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 12-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “...a SaaS module...a third-party operator platform... a probe module... a coordinator module... a comparison module... a cyber threat module... an autonomous response module...” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no association between the
structure and the function can be found in the specification. At most, in paras 32 of the specification that describes the contents of the cyber threat defense system 100; and an exemplary embodiment of the invention, computer 1 on the first computer system 10 comprising a processor, para 78. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 13-14 and 16-20 is rejected under 35 USC 112 2nd for their dependency upon claim 12.


Allowable Subject Matter

Applicant's arguments have been considered and are determined to be persuasive. Accordingly, the previously presented rejections are withdrawn.
Claims 1-14 and 16-20 are allowed.
The following is an examiner's statement of reasons for allowance:
The closest prior art, as previously recited, Zimmerman EP3262815 B1, Baumard EP2922268 A1 and newly recited prior art, Dani et al 11075917 B2, Gupta et al 20190036788 A1, and Gallaway et al 9,367,877 B1 is directed to a method for a cyber threat defense system incorporating data from a Software-as- a-Service (SaaS) application hosted by a third-party operator platform to identify cyber threats related to that SaaS application, comprising; and an apparatus for a cyber threat defense system, comprising: [Zimmerman, ¶¶0009, 0011, 0014, 0018, 0026-0027, and 0033: A cloud security fabric (CSF 100) allows an enterprise to discover sensitive data, apply policies and automation actions configurations/users/data, and ensures regulated data compliance. A plurality of connector APIs interface the fabric may discover information about entities relating to the information security of the enterprise computing environment by obtaining information from the interfaces of a plurality of cloud platforms. Other things include discover and manage third party applications on dealing interfaces (including APIs): SaaS-to-SaaS interfaces, etc. Various modules of the CSF 100 can evaluate a given object or event and consider not only the metadata that is discovered by the CSF 100 but also data relevant to the other policies. Connector APIs 108 may connect to CSF through connectors 144. The CSF 100 may host various security relevant services, including content analysis services 110 (referred to in various embodiments as CCS, CaaS, and the like) and content classification services 146 (which analyze documents, files, and objects to find specific information based on patterns, rules, frequency, proximity, weights, fingerprints, dictionaries, etc. (e.g. credit card information, social security numbers) in real time); context analysis services 112 (which analyze documents, files or objects for sensitive information based on metadata criteria such as file ownership, sharing and access patterns, etc.); user behavior monitoring services 114 (which monitor and analyze user activity to detect potential anomalies and significant changes that may suggest malicious behavior); encryption as a service 122 (referred to in some cases as encryption management), behavioral analysis 114 (referred to in some cases as user behavior monitoring, but applicable to behavior of users, of applications, of services and of devices), behavior analytics 150 (referred to in some cases as user behavior analytics (UBA), also applicable to users, applications, services and devices), connectivity services, and policy management 116 (including policy creation and automated policy management, also referred to herein as context allows as a policy automation engine 116); and threat intelligence 121 (including feeds of threat information that can be provided from the CSF 100 and accessed by APIs from various other systems, which include threat information identified within the CSF 100 and other capabilities described throughout this disclosure, as well as threat information obtained from external systems); community trust rating services 160 (including the ability for the community of users of the CSF 100 to tag, rate, and share information about risks, risk management, security configurations, and other topics); incident management services 120 (which centrally manage and investigate incidents across an organization's portfolio of platforms and applications); encryption and key management services 122 (which empower end users to selectively encrypt sensitive information based on individual files or fully automated policy escalations); security analytics services 124 (which deliver insight relating to key cloud security risks and performance indicators) and configuration management services 134 (which allow the CSF 100 to take configuration information from various sources and configure various security related modules and services in the CSF 100 or in various platforms). The CSF 100 may have other services such as an applications firewall service 148 or Application Firewall (AFW) 300.]; one or more input ports to connect to one or more connectors and one or more probes deployed to a network entity representing at least one of a user and a network device that utilizes a third-party software-as-a-service (SaaS) application, [Zimmerman, Fig. 6 and ¶0101-0102: Fig. 6 shows the UBA platform 500 that include various components enabling data processing pipeline: collection components 602, a message bus 610, stream processing components 626 and storage components 650. Collection components include adapters: a Google adapter 604, an SFDC adapter 606, a Microsoft adapter 608 and the like, for collecting event log data through API calls.]; 58a SaaS module configured to collect, from the one or more connectors, third- party event data describing an administrative event of the third-party SaaS application hosted by a third-party operator platform; [Zimmerman, ¶¶0039 and 0044: the CSF 100 enable a user to discover what cloud applications and platforms 132 users of an enterprise are using... as well as from third party security vendors, such as over APIs, as well as from an input API that can be used to input events and logs into the CSF 100. The UBA platform 500 may comprise a process, such as a data processing pipeline, to stream, enrich, analyze and store security event information]; a probe module configured to collect, from the one or more probes, probe data describing network-administrated activity, external to the SaaS application, executed by the network entity; [Zimmerman, Fig. 6 and ¶0101 and 0103-0104: a message bus 610; allow multiple readers to read messages without interfering with each other. Also includes message bus sub-components 610 may include raw message bus sub-component 612 and an enriched message bus sub-component 614. ¶0265: Through custom configurations to analyzer 914, updates and notification may be rolled out by a central administrative process/mechanism. See also ¶¶0019-0020: An administrator may use enterprise APIs 104 to take various actions which exchanged events and incident flow that interact with public and private cloud computing platforms 130 (i.e. software as a service (SaaS) services and applications 190)]; a coordinator module configured to contextualize the third-party event data from the SaaS module with the probe data from the probe module to create a combined data set for analysis; [Zimmerman, ¶0027: the API of a cloud platform, the CSF 100 may automatically extract data available via a given API of the cloud platform and be able to invoke and integrate that data into relevant work flows for the various modules of the CSF 100, including relating to policies, dashboards, charting, event processing, user behavior analysis, and the like. **Fig. 6 and ¶0107: a stream processing component 626 includes enrichment flow 630 that reads and transforms raw events from raw messages from bus subcomponent 612.]; a comparison module configured to execute a comparison of the combined data set, created by the coordinator module, to at least one machine-learning model trained on a normal benign behavior of that network entity using a normal behavior benchmark describing parameters corresponding to a normal pattern of activity for that network entity to spot behavior on the network deviating from the normal benign behavior to identify whether the network entity is in a breach state of the normal behavior benchmark; [Zimmerman, ¶¶0044 and 0054: UBA platform 500 manages data breaches by creating alerts when violations identified. ¶0072: As part of abnormally rare activities task may trigger as incident when activity is performed for first time, where the duration of a “normal” or baseline period is determined. Fig. 6 and ¶¶0113-0114: Anomaly detection 640 detects behavioral patterns may be abnormal related to baseline, defined by threshold-based rules or machine learning. A pre-trained model may be applied to machine learning model application activities 642.]; a cyber threat module configured to identify whether the breach state identified by the comparison module and a chain of relevant behavioral parameters deviating from the normal benign behavior of that network entity correspond to a cyber threat; [Zimmerman, ¶¶0018 and 0031: Behavior analytics 150 (referred to in some cases as user behavior analytics (UBA); the CSF 100 can use application connection APIs to pull down information from the connector into the CSF 100; ¶0033: detect significant changes; ¶0041: Fig. 5, user behavior analysis, such as performed on or in connection with a platform 500, which in turn may be associated with an overall cyber intelligence platform 6500 and with various other capabilities of the CSF 100 as described throughout this disclosure (including the user behavior monitoring 114 and user behavior analysis (UBA) 150). ¶¶0044 and 0054: UBA platform 500 manages data breaches by creating alerts when violations identified.¶0057: identifying sensitive content of the organization, such as, machine learning, so that an operator of the UBA platform 500 can focus behavior analysis over sensitive data more specifically. See ¶0072: abnormally rare activity task triggers]; an autonomous response module configured to execute at least one autonomous response to the cyber threat identified by the cyber threat module. [Baumard, ¶0058: system autonomously detects and learns incongruous behaviors with (modules 10, 3) and assesses potentiality of advanced persistent threat (with module 12)]; where the SaaS module is configured to direct to request that the third-party SaaS application hosted by the third-party operator platform return the event data describing the administrative event;  [Dani, Col 1 , lines 20-24:  “...a Software as a Service (SaaS) or cloud service system, business-critical customer data is oftentimes stored in the cloud, where customers do not have complete control over access to their data.” Col 4, lines 54-55 and 60-67“...directed to providing tenant approval for operator access to tenant data...for granting the operator a temporary role elevation...request notification and response module 128 is further operable to receive a response from an internal administrator 108 ...request authentication and authorization module 126.” Col 3, lines “...administrative access to systems...” Col 10, lines 14-16: “...retrieval and various processing function ]; ii) the third-party operator platform hosting the SaaS application an event is observed and the event data describing the administrative event is returned to the SaaS module [Gupta et al 20190036788 A1, ¶0044: software as a service (SaaS); ¶0046: monitoring agents can monitor, measure, collect, and/or analyze data on a predetermined frequency, based upon an occurrence of given event(s). ¶0065: appliance 200 can repeatedly opening and closing transport layers connections to. Gallaway et al 9,367,877 B1, Col 11, lines 15-18: identify management platform 1250 to receive a badge in connection with a third-party badge administration platform 1260.].
However, none of Zimmerman, Baumard, Dani, Gupta, and Gallaway teach or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1 and 11-12.  For example, none of the cited prior art teaches or suggest where the SaaS module is configured to direct i) the one or more connectors to request that the third-party SaaS application hosted by the third-party operator platform return the event data describing the administrative event once it is observed; ii) the third-party operator platform hosting the SaaS application to keep a connection open until an event is observed and the event data describing the administrative event is returned to the SaaS module, and iii) any combination of these two, in combination with other limitations of claims 1 and 11-12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
The closest prior art made of record are:
Dani et al (11075917 B2) teaches tenant approval for operator access to tenant data is provided. In order to grant service personnel operators access to a tenant's data for performing a requested action, a lockbox determines a security group role to which an operator needs to be elevated to perform a requested action, computes a set of internal administrators and tenant administrators authorized to grant a temporary role elevation, and sends an access control request to the administrators. Upon receiving approval of the access control request from an internal administrator and a tenant administrator, the lockbox elevates the operator to the security group role, granting the operator a set of permissions needed in order to allow the operator to perform the requested action. Accordingly, tenants are enabled to control access to their data and scrutinize access requests per their company procedures and compliance needs. (Figs. XX and ).
Keefer et al (10686792 B1) teaches machine has a network interface circuit to coordinate communications with a network. A processor is connected to the network interface circuit. A memory is connected to the processor and the network interface circuit. The memory stores instructions executed by the processor to collect network traffic from the network through the network interface circuit. The network traffic includes on premise identity service user object data and cloud service user object data. Merged user objects are derived from the network traffic. Each merged user object includes user object attributes from the on premise identity service user object data and user object attributes from the cloud service user object data. The merged user objects are utilized to administer access over the network to on premise computation resources and third-party computation resources. (Fig.1).
Hiranandani et al (20180260843 A1) teaches systems and methods that identify objects within an augmented reality (“AR”) scene (received from a user) to gather information concerning the user's physical environment or physical features and to recommend products. In particular, the disclosed systems and methods detect characteristics of multiple objects shown within an AR scene received from a user and, based on the detected characteristics, select products to recommend to the user. When analyzing characteristics, in some embodiments, the disclosed systems and methods determine visual characteristics associated with the real object or virtual object, such as color or location of an object. The disclosed systems and methods, in some embodiments, then select an endorsed product to recommend for use with the real object—based on the determined visual characteristics—and create a product recommendation that recommends the endorsed product. (Figs. XX and ¶¶0221 and 0228).
Li (CN 108055256 A) teaches an invention provides a platform efficient deployment method for a cloud computing SaaS (Software as a Service). The method comprises: deploying a cloud platform security control unit in a SaaS-basedsecure storage and retrieval system to perform security prediction on a cloud platform. The method comprises the following specific steps: 1) defining a trust state value of data; and setting a truststate value time sequence of the data, and calculating a time measure value to complete safety prediction. Through adoption of the platform efficient deployment method for the cloud computing SaaS provided by the invention, fast and secure access to data resources of a cloud platform is realized; the credibility of a system is enhanced; the computing overhead of encryption and decryption of administrators and clients is lowered; and the security performance of data storage is enhanced. (Figs. XX and ¶¶).
Zhang et al (20180018204 A1) discloses a cloud platform, including: an Internet unit, configured to distribute an application and a lite server that are developed by an application service provider to a core network unit; the core network unit, configured to distribute the application and the lite server to an access network unit, wherein the access network unit is configured to virtualize a terminal and migrate a computing task of the terminal to virtual user equipment in a virtual machine for execution, and virtualize the lite server and migrate a network service capability of the lite server to the access network unit, so that the virtual user equipment runs the application distributed by the core network unit. (¶¶0111, 0123, and 0160).
Gupta (20190036788 A1) teaches systems and methods for predicting health of a link. A device in communication with a link can identify profile information of a stream of network traffic traversing the link. The device can determine a first prediction of health of the link by applying one or more rules to the plurality of parameters of the profile information. The device can determine a second prediction of health of the link by applying a classifier to one or more timed sequences of the plurality of parameters of the profile information. The device can establishes a respective weight for each of the first prediction of health and the second prediction of heath. The device can select, using the respective weight, between the first prediction of health and the second prediction of health to provide a predictor of the health of the link. (Figs. 1 and ¶¶0044, 0046, and 0065).
Gallaway (9,367,877 B1) teaches a communication device may receive an employee skill certification badge request for: (i) a first employee of an insurance enterprise, and (ii) a first employee skill category of a plurality of potential categories. Information about the received may be stored, and a badge server may gather and store data (e.g., quantitative and/or qualitative data) in an electronic evidence file based the first employee's interactions with customers during normal performance of his or her employment. A first manager of the first employee may be determined, and the badge server may receive from the first manager an indication that the electronic evidence file meets a threshold criteria. Responsive to the received indication, the badge server may associate the first employee with the first employee skill certification badge and transmit data to cause display of an icon associated with the first employee skill certification badge on other remote devices. (Col 11, lines 15-18).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Venkatramani et al (20170163666 A1) discloses Systems and Methods for Detecting and Responding To Security Threats Using Application Execution and Connection Lineage Tracing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Sakinah White Taylor/Primary Examiner, Art Unit 2497